Citation Nr: 1621574	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 12, 2013 for the establishment of special monthly compensation (SMC) based upon loss of use of the creative organ.

2.  Entitlement to an effective date earlier than February 18, 2014, for assignment of a 40 percent rating for service-connected benign prostatic hypertrophy.

3.  Entitlement to a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following April 2010 sinus surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2010 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  A transcript of this hearing has been associated with the record.


FINDINGS OF FACT

1.  The record does not reflect the Veteran filed a formal or informal claim of entitlement to SMC for loss of use of creative organ prior to June 12, 2013; nor that he otherwise satisfied the criteria for such a benefit.

2.  The record reflects it is at least as likely as not the Veteran filed an increased rating claim for his service-connected prostate disorder on June 12, 2013.

3.  The record does not reflect the Veteran filed a formal or informal increased rating claim for his service-connected prostate disorder prior to June 12, 2013; or that it was factually ascertainable he satisfied the criteria for a 40 percent rating for this disability during the one year prior to the June 2013 date of claim.

4.  Although the Veteran underwent surgery for his service-connected sinusitis in April 2010, the preponderance of the evidence is against a finding he required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than June 12, 203, for SMC based on loss of use of creative organ are not met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).

2.  The criteria for an earlier effective date of June 12, 2013, for assignment of a 40 percent rating for service-connected benign prostatic hypertrophy are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400, 4.1, 4.2, 4.10, 4.115a, 4115b, Diagnostic Code 7527 (2015).

3.  The criteria for assignment of a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following April 2010 sinus surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran essentially contends that he indicated he was seeking service connection for erectile dysfunction in 2002, prior to the current June 2013 effective date.  He also indicated that he had symptoms of his prostatic hypertrophy consistent with the 40 percent rating prior to the current February 2014 effective date.  Further, he contends that he required over a month to fully recuperate from his April 2010 sinus surgery, and that he was treated by the clinician who performed that procedure during this period.

The Board notes that the record was kept open following the December 2015 hearing, in part for the Veteran to contact the clinician who conducted the April 2010 surgery for an opinion/statement as to whether he required a period of convalescence following that procedure.  The Veteran subsequently informed VA he had contacted the facility where the clinician worked, but he no longer worked at that location and they had no information as to his new location.  See Counts v. Brown, 6 Vet. App. 473 (1994) (VA has no obligation to seek evidence which the veteran acknowledges does not exist.).  Although the Veteran reported this facility did have his medical records, the Board notes that records were already obtained regarding the April 2010 surgery to include from the private clinician who conducted this procedure.  Nothing indicates the records at the facility are not those already of record, or would otherwise provide relevant information regarding the Veteran's appeal for a temporary total rating for convalescence purposes.  The duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A (b)(1); see also Counts, 6 Vet. App. At 476 (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."); Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).

To the extent that there have been any other procedural errors or omissions in this appeal, neither the Veteran nor his representative have argued them before the Board.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375   (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

I.  Effective Dates

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service. Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

The Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing." Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

Analysis - SMC

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. Claims for SMC , other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC  is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

VA policy is to pay SMC  for loss of use of a creative organ whenever a service connected disease causes loss of erectile power.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(c) (Nov. 26, 2002).  It must initially be established; however, that the loss of erectile dysfunction is a manifestation of a service-connected disease or injury.

In this case, the Veteran was assigned SMC for loss of use of creative organ effective from the same date that service connection was established for erectile dysfunction.  He essentially contends that the effective date from both should be from 2002 when he filed his initial claim of service connection for prostate problems.  Among other things, he indicated at his December 2015 hearing that he reported symptoms at the VA examination he was accorded at that time which he believes was sufficient to reflect he was seeking service connection for erectile dysfunction.

The Board does not dispute the Veteran's erectile dysfunction existed prior to the June 12, 2013, claim.  In fact, there are private medical records noting such a condition to include in December 2011 and February 2012.  However, the circumstances of this case are such that the provisions of 38 C.F.R. § 3.157.  Therefore in order to obtain an earlier effective date the record must show he actually filed a claim for erectile dysfunction and/or SMC for loss of use of creative organ prior to June 12, 2013; and, if so, he satisfied the criteria for such benefits.

The Board acknowledges that service connection was established for erectile dysfunction on the basis it was due to the service-connected prostate disorder.  Further, a service treatment record dated in April 1985 reflects the Veteran was treated for complaints of impotence, and it was indicated such complaints were due to prostate.  Nevertheless, despite the foregoing and the Veteran's present contentions to the contrary, the record does not reflect VA actually received a formal or informal claim of service connection for erectile dysfunction prior to June 12, 2013.

In pertinent part, the Board notes that service treatment records subsequent to April 1985 do not indicate he had chronic erectile dysfunction such as impotence.  For example, there was no indication of such on service examinations or Reports of Medical History dated in January 1987, April 1993, and April 1998.

More importantly, the Board notes that while the Veteran's original May 2002 claim for VA benefits reflects he filed a claim of service connection for prostate disorder, it does not appear he reported he had erectile dysfunction such as impotence.  In pertinent part, he reported symptoms of urinary frequency and dribbling for the past year or so, and that he was on the medication Flomax, at a February 2003 VA general medical examination.  There is no indication on this examination report that he reported erectile dysfunction, and the aforementioned symptoms are consistent with voiding dysfunction which was the basis for evaluating the prostate condition.  In addition, none of the other evidence of record for that period included such a finding.  For example, private medical records dated in March 2004 included a review of systems with no indication of erectile dysfunction.  Private medical records in June 2004 did not include erectile dysfunction in symptoms related to the prostate condition.

The Board also notes that the Court has long recognized that "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity may be overcome only by the submission of "clear evidence to the contrary."  Id. at 309.  Applying the presumption to the instant case, the Board finds that if the Veteran did report erectile dysfunction at that time then it would have been included in the list of symptoms/complaints noted on the February 2003 VA examination.  To the extent the Veteran intimates he did report erectile dysfunction at the February 2003 VA examination but was not listed on the examination report, the Board finds this is analogous to a claimant asserting he did submit a particular document to VA which the Court has found to be insufficient to overcome this presumption.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010) (Applying the presumption of regularity to conclude that VA did not receive the Appellant's Substantive Appeal because the Appellant's statements were insufficient to rebut the presumption that had VA received the Substantive Appeal, VA would have placed it in the claims file and acted on it in some way); see also Redding v. West, 13 Vet. App. 512, 515   (2000) (Finding Appellant's assertions of submission insufficient to rebut presumption that RO did not receive her power of attorney).

The Board further notes the Veteran did initiate an appeal to the initial rating assigned for his prostate condition by an April 2003 rating decision.  Although that issue was included as part of a May 2004 Statement of the Case (SOC), the Veteran indicated on his June 2004 Substantive Appeal that he did not desire to pursue his appeal as to that claim.  Moreover, the documents provided to the Veteran regarding the rating assigned for his prostate condition at that time informed him of the symptoms considered in evaluating this disability and he did not contend it was in error for not including erectile dysfunction.  

A thorough review of the record does not reflect the Veteran otherwise filed a formal or informal claim of entitlement to service connection for erectile dysfunction, or entitlement to SMC for loss of use of creative organ, prior to June 12, 2013.  Moreover, as there is no basis to assign an effective date earlier than June 12, 2013, for erectile dysfunction, he clearly did not satisfy the criteria for loss of use of creative organ prior to that date.

For these reasons, the Board finds no legal basis to assign an effective date earlier than June 12, 2013, for the establishment of SMC for loss of use of creative organ.  Therefore, the Veteran's appeal for an earlier effective date for this benefit is denied.

Analysis -- Prostate

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

For an increased schedular evaluation, VA must only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected prostate disability has been evaluated as 40 percent disabling pursuant to the criteria found at 38 C.F.R. § 4.115b, Diagnostic Code 7527.  This Code provides that postoperative residual disability of the prostate gland is rated as either a urinary tract infection or as voiding dysfunction whichever is greater.  Here, the 40 percent rating was assigned pursuant to voiding dysfunction.  Moreover, the record, to include the February 2014 VA examination, does not reflect he experiences urinary tract infections to include as due to the service-connected disability.

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding. 

For urine leakage, a 20 percent rating is provided for voiding dysfunction that requires the wearing of absorbent materials that must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation for urinary frequency is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a . 

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a .

In this case, the RO found that the Veteran did not actually file an increased rating claim for his service-connected prostate disorder; and assigned the current February 2014 effective date on the basis that this was when the criteria for a 40 percent rating was first demonstrated which was that of the VA examination conducted for the purposes of his erectile dysfunction claim.

The Board acknowledges that the Veteran did not explicitly state he was also seeking an increased rating for his service-connected prostate disorder as part of the June 12, 2013, claim for erectile dysfunction.  Nevertheless, he did indicate that the erectile dysfunction was due to the service-connected prostate.  As such, it does tend to indicate a worsening of the already service-connected disability as it reflects additional impairment as a result thereof.  Resolving all reasonable doubt in favor of the Veteran, the Board finds it is at least as likely as not he filed an increased rating claim for his service-connected prostate disorder on June 12, 2013.  Based on the facts of this case, the Board finds he is entitled to an earlier effective date at least from this date of claim.

The Board further finds the record does not reflect the Veteran filed a formal or informal increased rating claim for his service-connected prostate disorder prior to June 12, 2013; or that it was factually ascertainable he satisfied the criteria for a 40 percent rating for this disability during the one year prior to the June 2013 date of claim.  In pertinent part, there is no indication his prostate met or nearly approximated the criteria for a 40 percent rating in the multiple medical records or statements from the Veteran that are on file for this period.  In other words, the record for this period does not document he required the use of absorbent materials, which must be changed two to four times per day; daytime voiding interval of less than one hour, or awakening to void five or more times per night; or even Urinary retention requiring intermittent or continuous catheterization so as to warrant a 30 percent rating.  In fact, statements dated in February 2012 and May 2013 from a clinician identified as the Veteran's primary physician notes multiple medical problems but does not include the prostate condition.  Consequently, he does not satisfy the legal requirements for an effective date earlier than June 12, 2013, in this claim.

The Board notes the Veteran indicated at his December 2015 hearing that he reported that he required the use of pads at the February 2003 VA examination.  See Transcript p. 6.  Although the use of absorbent materials is part of the criteria for a 40 percent rating, there is no indication of the February 2003 VA examination that he reported the use of such.  As stated above, the Board has already found his contention that relevant information was reported but not included on the February 2003 VA examination report does not overcome the presumption of regularity.  Moreover, the findings of this examination was considered and included as part of the April 2003 rating decision.  Since the Veteran affirmatively chose not to perfect an appeal as to the rating assigned for prostate condition at that time, the decision if final.  Therefore, the Board may not readjudicate the issue on the same factual basis as that decision in the absence of clear and unmistakable error (CUE).  Nothing in the record reflects the Veteran has raised a valid claim of CUE regarding the April 2003 rating decision.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994) (To assert a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion of CUE is not sufficient to reasonably raise the issue.).

For these reasons, the Board finds the Veteran is entitled to an earlier effective date of June 12, 2013, for the assignment of a 40 percent rating for his service-connected prostate disorder.

II.  Temporary Total Rating

The law provides that a temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In this case, there is no dispute the Veteran underwent sinus surgery for his service-connected sinusitis in April 2010.  Further, the record reflects he did receive follow-up treatment for this surgery.  However, the preponderance of the evidence is against a finding he required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.  In pertinent part, even though follow-up treatment records note the surgery was extensive, neither these records, nor the records from the surgery itself, state he required a period of convalescence.  These records also reflect the treatment was of an outpatient nature, with the Veteran administering his own medication.  There is no indication, to include in the Veteran's hearing testimony, that such treatment consistent with a period of convalescence of one month or more such as bedrest throughout such a period of time.  

The Board does not dispute the Veteran continued to have problems from his service-connected sinusitis following the April 2010 surgery.  However, the Board finds that such impairment appears to be adequately compensated by the 50 percent schedular rating for this period.  In fact, a July 2011 private medical statement from the clinician who conducted the April 2010 surgery contended, in essence, that the post-surgery symptoms of the sinusitis warranted the 50 percent rating; and did not state the Veteran required a period of convalescence of one month or more.

In view of the foregoing, the Board finds that Veteran's appeal for a temporary total rating for convalescence under 38 C.F.R. § 4.30 must be denied.


ORDER

An effective date earlier than June 12, 2013, for assignment of SMC for loss of use of creative organ is denied.

An earlier effective date of June 12, 2013, for the assignment of a 40 percent rating for service-connected benign prostatic hypertrophy is granted, subject to the law and regulations governing the payment of monetary benefits.

A temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following April 2010 sinus surgery is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


